Citation Nr: 0928283	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-06 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Roseburg, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
April 8, 2006, to April 11, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.S.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1996 to January 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision by the above Department of 
Veterans Affairs (VA) Medical Center (MC).

The Veteran and P.S. testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the VA 
Regional Office in Seattle, Washington, in June 2009; a 
transcript is of record.

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant when further action is required.


REMAND

There are two sections of the United States Code under which 
a veteran may receive payment or reimbursement of private 
medical/hospital expenses which were not pre-approved by VA 
authorized personnel. 

First, under 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 17.120 (2008), such payment or reimbursement is 
available only where - 

(a) The care and services rendered were either:

(1)  for an adjudicated service-connected disability, 
or

(2)  for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or

(3)  for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or

(4)  for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 
17.48(j)) (2000); and

(b)  The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c)  No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

As to the above criteria, the U.S. Court of Appeal for 
Veterans Claims (CAVC) has held that, given the use by 
Congress of the conjunctive "and," "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 
(1997).

Second, under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2008); 
and 38 C.F.R. §§ 17.1000-1003 (2008), enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
No. 106-177, 113 Stat. 1553 (1999) (effective from May 29, 
2000), to be entitled to the payment for emergency care, the 
evidence must meet all of the following criteria:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and 
had received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure 
to exhaust appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran or 
provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

With regard to questions of payment for expenses which have 
not been pre-authorized, whether a "medical emergency" 
exists is a medical question best answered by a physician.  
See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

The record shows that the Veteran was treated at P.H. 
Hospital from April 7, 2006, to April 11, 2006, for injuries 
he sustained in an ATV accident.  When the Veteran sought 
payment for the costs of that hospitalization and treatment, 
the chief of staff of the Roseburg Healthcare System reviewed 
the Veteran's treatment records from P.H. Hospital and 
determined that, although his initial admission was on an 
emergency basis, his condition had become stable enough for 
him to be transferred to a VA facility on April 8, 2006.  The 
RO therefore denied the Veteran reimbursement from the point 
he was found to be stable on April 8, 2006, on the basis that 
he could have transferred to a VA facility.  However, the 
record does not indicate whether there was actual feasible 
availability within the VA Roseburg Healthcare System for the 
Veteran to have been treated at any time between April 8, 
2006, and April 11, 2006.

Accordingly, the case is REMANDED for the following action:

1.	The VAMC should determine whether Federal 
facilities were feasibly available for the 
Veteran to have been treated within the VA 
Roseburg Healthcare System at any time from 
April 8, 2006, through April 11, 2006.

2.	Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The VAMC should then 
readjudicate the claim for payment or 
reimbursement of unauthorized medical 
expenses incurred at a private medical 
facility from April 8, 2006, to April 11, 
2006.  If the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative and 
allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

